DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 2,435,612) in view of Mascarelli et al. (US 2017/0326465).
In re claim 1: Snyder discloses a container 1 with an inner decorative figure 10 comprising: a container body 1 having a top cover, a geometric through-peripheral wall in a lower part 2 of the container body, said geometric through-peripheral wall 24/28 having an external peripheral wall 3 and an internal peripheral wall 8/9/24/28, said external peripheral wall 3 having a threaded section 3a; 
a figure or decorative piece 10 including an upper section (top portion) with the figure or decorative piece 10 and a lower section (base section of 10), said lower section having 
having a first external peripheral wall 25 to be assembled in contact with the internal peripheral wall 25 of the through-peripheral wall 24/28 geometric or amorphous shape and a second peripheral or base wall (wall of 14/15) located at the bottom of said external peripheral wall 25, said second peripheral or base wall 14/15 being of a diameter greater than said first external peripheral wall 24/28, wherein a union of the first external peripheral wall and the second peripheral wall or base wall forms a stepped section forming a stop (stop surface of 8/9) to delimit the entrance of the figure or decorative piece 10 towards the inside of the container 1 and, 
a lower cap 4 that is coupled to the lower part of the container body 1 to retain and maintain fixed the position of the lower section of the figure or decorative piece (see figures 1-5 of Snyder).
Snyder discloses the claimed invention with the exception of the following claimed limitation as taught by Snyder:
said top cover (container) including an outlet neck projecting from the central portion to engage a cap (see figures 14 and 15 of Mascarelli et al.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the upper portion of the container of Snyder with the top cover assembly as taught by Mascarelli et al.in order to light up the interior where the figure or decorative piece is being displayed  (see paragraph [0025] and figures 14 and 15 of Mascarelli et al.).
In re claim 2: the body of the container is in the shape selected from the group consisting of a prism, pyramid, truncated cone, cylinder, and any amorphous shape (see figures 14 and 15 of Mascarelli et al.). "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
In re claim 6: the lower cap or base 4 includes: a lower plate 5; an external peripheral wall (external wall of 4), which projects vertically upwards and in linear coincidence, in the same plane, with the external wall of the body 1 of the container 1; a first internal peripheral wall (inner wall of 4) having an engaging section (section that is engaged as shown in figure 9); and, a second peripheral retaining wall (internal wall with 7) located on the inside of the lower cover or base 4 to retain and maintain fixed the position of the lower section of the figure or decorative piece (see figure 5 and 9 Snyder).    
In re claim 7: Snyder discloses a method for manufacturing a container 1 with an inner decorative figure 10 comprising: a container body 1 having a top cover, a geometric through-peripheral wall in a lower part 2 of the container body, said geometric through-peripheral wall 24/28 having an external peripheral wall 3 and an internal peripheral wall 8/9/24/28, said external peripheral wall 3 having a threaded section 3a; 
a figure or decorative piece 10 including an upper section (top portion) with the figure or decorative piece 10 and a lower section (base section of 10), said lower section having 
having a first external peripheral wall 25 to be assembled in contact with the internal peripheral wall 25 of the through-peripheral wall 24/28 geometric or amorphous shape and a second peripheral or base wall (wall of 14/15) located at the bottom of said external peripheral wall 25, said second peripheral or base wall 14/15 being of a diameter greater than said first external peripheral wall 24/28, wherein a union of the first external peripheral wall and the second peripheral wall or base wall forms a stepped section forming a stop (stop surface of 8/9) to delimit the entrance of the figure or decorative piece 10 towards the inside of the container 1 and, 
a lower cap 4 that is coupled to the lower part of the container body 1 to retain and maintain fixed the position of the lower section of the figure or decorative piece (see figures 1-5 of Snyder).
Snyder discloses the claimed invention with the exception of the following claimed limitation as taught by Snyder:
said top cover (container) including an outlet neck projecting from the central portion to engage a cap (see figures 14 and 15 of Mascarelli et al.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the upper portion of the container of Snyder with the top cover assembly as taught by Mascarelli et al.in order to light up the interior where the figure or decorative piece is being displayed  (see paragraph [0025] and figures 14 and 15 of Mascarelli et al.).
In re claim 8: further including the step of: hermetically sealing 7 the union of the lower section with the central part of the peripheral wall (see figure 5 and 9) and, of the 7bottom cap or base 4 with the external peripheral wall of an amorphous figure 10 with a bottom of the container body (see figure 5 and 9 of Snyder).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735